Citation Nr: 1106661	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1965 
and again from March 1965 to February 1983.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and July 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  

This case was previously before the Board in November 2009 at 
which time the Board denied entitlement to service connection for 
an acquired psychiatric disorder to include PTSD and also denied 
entitlement to a TDIU.  

In the introduction of the November 2009 decision, the Board 
noted that a statement of the case regarding the issue of 
entitlement to service connection for hemorrhoids was issued in 
April 2006 and the Veteran submitted a VA Form 9 in May 2006.  
However, the May 2006 VA Form 9 discussed the issue regarding 
PTSD only and did not address the issued regarding hemorrhoids.  
Furthermore, the Veteran never submitted a substantive appeal 
regarding this issue.  As such, the issue of entitlement to 
service connection for hemorrhoids is not currently before the 
Board.  

The Board also noted that a statement of the case regarding the 
issue of entitlement to an effective date earlier than March 31, 
2004 for the grant of service connection for prostate cancer was 
issued in October 2006.  A September 2007 VA Form 646 submitted 
by the Veteran's representative refers to the appellate status of 
this issue; however, the Veteran never submitted a substantive 
appeal regarding this issue.  As such, the issue of entitlement 
to an effective date earlier than March 31, 2004 for the grant of 
service connection for prostate cancer is not currently before 
the Board.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On November 3, 2009, the Board issued a decision denying 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and also denying entitlement to a TDIU.  
The November 2009 Board decision noted that the Veteran failed to 
respond to hearing clarification letters.  

2.  After the Board issued the November 3, 2009, decision it was 
discovered that the Veteran did provide timely responses to the 
hearing clarification letters.

3.  Correspondence received by the San Diego RO in May and July 
2009, were not associated with the claims file at the time of the 
November 3, 2009 Board decision.    


CONCLUSION OF LAW

Vacatur of the Board's November 3, 2009, decision addressing the 
issues of  entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and entitlement to a TDIU is 
warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals may vacate an appellate decision 
at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the November 3, 2009 Board decision is 
vacated.  

This case was previously before the Board in November 2009 at 
which time the Board denied entitlement to service connection for 
an acquired psychiatric disorder to include PTSD and entitlement 
to a TDIU.  In the Introduction of the November 2009 decision, 
the Board noted that the Veteran failed to respond to 
correspondence dated in April and July 2009 regarding 
clarification of his hearing request.  

After the Board issued the November 3, 2009, decision it was 
discovered that the Veteran did, in fact, respond to the letters.  
Specifically, in correspondence received by the San Diego RO in 
May and July 2009 the Veteran requested a Videoconference 
hearing.  

The correspondence received by the RO in May and July 2009 was 
timely as to the Board correspondence and was received by VA 
prior to the November 2009 Board decision, but was not associated 
with the claims folder at the time of the November 2009 Board 
decision.  As such the November 3, 2009, Board decision is 
vacated and the claim is remanded so that the Veteran can be 
afforded the opportunity to testify before a Veterans Law Judge 
at a Videoconference hearing.  


ORDER

The November 3, 2009, Board decision addressing the issues of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and entitlement to a TDIU is vacated.


REMAND

As noted, the Veteran has requested a Videoconference hearing.  
Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  Therefore, the Veteran must be provided an 
opportunity to present testimony at a Board hearing before the 
Board may proceed with appellate review.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference 
hearing before the Board at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be associated 
with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



	                        
____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b).  

